                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                 CIVIL NO. 3:17-CV-37

 UNITED STATES OF AMERICA ex rel.
 TARYN HARTNETT, and DANA
 SHOCHED,

               Plaintiff,                          MEMORANDUM IN SUPPORT OF THE
                                                     UNITED STATES’ MOTION FOR
               v.                                  PARTIAL SUMMARY JUDGMENT AS
                                                       TO DEFENDANT MCHUGH
 PHYSICIANS CHOICE LABORATORY
 SERVICES, DOUGLAS SMITH, PHILIP
 MCHUGH AND MANOJ KUMAR,

               Defendants.


       Defendant Philip McHugh directed and participated in three distinct kickback schemes to

induce the referral of urine drug testing (“UDT”) samples, including those from Medicare

beneficiaries, to Physicians Choice Laboratory Services (“PCLS”), a toxicology lab in which

McHugh had a significant ownership interest in and from which he personally received roughly

$27.5 million in distributions. These three kickback schemes—each involving two doctors—

operated in three separate ways to induce UDT referrals to PCLS: (1) McHugh and his associate

Manoj Kumar offered and/or paid expenses to Drs. Nickels and Johnson for the set-up of in-office

analyzer labs; (2) McHugh and Kumar made loans to Drs. Florete and Jayachandran; and (3)

McHugh arranged for Kumar to be paid volume-based commissions on referrals of two doctors

for whom Kumar also provided management services, Drs. Shah and Masimore. And not only was

this remuneration offered and/or given with the intent to induce the referral of UDT samples to

PCLS, but each kickback scheme was successful in doing so: the claims data shows a tight

temporal nexus between the beginning of the kickback negotiations in each scheme and the




                                               1
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 1 of 36
inception of the referral of samples. PCLS billed Medicare for these referrals, and as claims tainted

by kickbacks are per se false claims, the United States seeks entry of judgment against McHugh,

finding him liable under the False Claims Act (Counts I and II), and awarding treble damages and

assessing civil penalties as compensation for the loss to the Medicare program.

                      LEGAL FRAMEWORK OF THE FCA AND AKS

       The Anti-Kickback Statute (“AKS”) specifically forbids any person or entity from

knowingly and willfully offering, paying, soliciting, or receiving remuneration to influence the

referral of items or services reimbursable by a federal healthcare program. 42 U.S.C. § 1320a–

7b(b). A violation of the False Claims Act, 31 U.S.C. §§ 3729-3733 (“FCA”), occurs when a

person “knowingly presents, or causes to be presented, a false or fraudulent claim for payment or

approval” by the United States, 31 U.S.C. § 3729(a)(1)(A) (emphasis added), or, “knowingly

makes, uses or causes to be made or used, a false record or statement material to a false or

fraudulent claim…” Id. at §3729(a)(1)(B). “An AKS violation resulting in a federal health care

payment automatically constitutes a false claim under FCA.” U.S. ex rel. Hartnett v. Physicians

Choice Laboratory Services, LLC, 2020 WL 571322, at *3 (W.D.N.C. Feb. 5, 2020).

                                    BACKGROUND FACTS

I.     PCLS AND ITS OWNERS

       PCLS, now defunct, was a diagnostic laboratory specializing in toxicology services formed

in January 2009 by McHugh and Defendant Doug Smith (JW 42:5-14).1 Initially, McHugh had the

titles of President and CEO, and ran the sales and marketing department (PM 36:21-24; AC 27:10-

21). Smith, also a President, was the “silent investor” (JM 58:8-17). Marcus Sowinski became an



1
 Deposition excerpts are contained in Exhibits 65 through 82. For simplicity and specificity, the
Government cites these excerpts using the abbreviation of the witnesses’ first and last name, i.e.
JW is Joe Wiegal, found at Ex. 80.


                                                 2
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 2 of 36
owner in late 2009, took the title of President, and served as the Company’s COO (MS 14:12-14).

According to McHugh, the original ownership percentages in PCLS were approximately 50% for

Smith, 25% for McHugh, and 20% for Sowinski (PM 36:5-20). In 2011, Joe Wiegel, previously a

consultant to PCLS, joined the Company at an “executive level position,” and initially obtained a

4% ownership interest in the Company, which later grew to between 6 and 10 percent (JW 13:16-

14:3). Wiegel was named CEO in or around 2014 as PCLS prepared itself for sale (JW 15:5-7,

17:4-21; AC 28:1-29:2). Around this time, McHugh, Smith and Sowinski took a step back from

day-to-day management but continued to remain active Board members (JW 18:3-8; AC 36:4-

37:4).

         PCLS’ primary business line was quantitative/confirmation urine drug testing (JW 42:5-

14). A patient’s urine drug sample can be tested in two general ways: qualitatively or

quantitatively. Qualitative testing, also called screening or presumptive testing, is used when

medically necessary to determine the presence or absence of drugs in a patient sample; results are

typically expressed as negative or positive (Ex.1, Report of P. Gulur, ¶1). There are certain

limitations to qualitative testing, which may prompt practitioners to seek quantitative testing, when

medically necessary (Id.). Quantitative or confirmation testing may be used to determine the

concentration or amount of a specific medication, illicit substance, or metabolite in the patient

sample (Ex. 1, ¶2; JT 15:2-9). In short, qualitative testing tends to be simpler, easier, and done at

the point of care, while quantitative testing is more complex, more detailed, and often done at a

confirmation lab (JN 16:2-17:17).

         Neither McHugh, Smith, nor Sowinski had any experience working in or operating a

diagnostic laboratory (PM 38:5-39:7, 52:24-53:1-5; AC 16:6-10). Despite this, PCLS grew

quickly. For example, Mark Roth (the former VP of Operations) testified that in 2009, the lab was




                                                 3
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 3 of 36
testing between zero and 1,000 samples a month, but was testing between 20,000 to 40,000

samples a month by 2013 (MR 10:20-24; 11:1-4). At its largest, Roth estimated the Company

employed between 400-500 employees (MR 17:9-12). From 2009 through 2015, PCLS billed the

Medicare Program under Part B (medical insurance), and the Medicare Program in turn paid PCLS

at least $125,073,745 for tests, primarily UDTs, performed on Medicare beneficiary samples (Ex.

18, Report of E. Hines, ¶16). PCLS marketed its services nationally through a team of 1099

channel partners (PCLS’ term for independent contractors), and 1099 and W2 sales representatives

(AC 25:21-22; JM 37:16-21; PM 137:17-20, MK 56:18-23). The 1099 channel partners or sales

reps were paid commissions based on reimbursement for samples referred from their accounts (JT

11:19-21), and W2 sales reps were paid a salary and a commission off collections (CK 17:10-23).

II.     THE LOSS OF UOFL BUSINESS PRIOR TO THE KICKBACK SCHEMES

        In November 2010, PCLS entered into an arrangement with Universal Oral Fluids

Laboratory (“UOFL”), a laboratory specializing in saliva drug testing (“UOFL”) (JT 16:14-24; Ex.

2). UOFL was owned and operated by William (“Bill”) Hughes (JT 13:24-25). At the time, UOFL

was performing qualitative testing and Hughes was looking for a laboratory to do confirmation

testing on saliva samples UOFL obtained from physicians (JT 14:2-12; 15:10-19).

        PCLS sales rep Jeff Thomas arranged a meeting between Hughes and McHugh in

Pittsburgh in the fall of 2010 for the purpose of discussing that arrangement, specifically, that

UOFL would conduct qualitative tests on patient samples it received from “business” (i.e. doctors)

it brought on board, and then send the samples to PCLS for confirmation testing (PM 58:2-11; JT

15:20-16:12; 17:14-16; JJ 21:7-24; MR 46:11-24, 47:7-19).2 Both labs profited under this



2
 Thomas left PCLS and went as the COO at UOFL in January 2012, and remained at UOFL until
summer of 2014, when the lab shut down following an FBI investigation (JT 36:24-37:5; 38:22-
39:4). Thomas cooperated in the investigation and was granted immunity from prosecution.


                                                4
      Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 4 of 36
arrangement—UOFL would bill for the initial qualitative tests and PCLS would bill for the

confirmation testing. (JT 16:17-18).

       According to Thomas, PCLS was likely making millions from its arrangement with UOFL

(JT 22:8-11). However, as UOFL began to develop its own quantitative testing capability to

capture the revenue from both the screenings and confirmations—meaning UOFL no longer

needed PCLS—the relationship soured and eventually ended around late November 2011. (JT

21:15-22:3; 22:12-25; 31:15-20; JJ 21:19-22:1; 111:20-112:2; JW 63:4-64:5; MR 47:20-48:1). In

response, PCLS developed a plan to “go after” UOFL referral sources for confirmation testing (JT

22:16-25). Thomas described the effort to regain business as a “blitz,” which included sales

representatives and owners meeting face-to-face or calling on UOFL providers (i.e. physicians or

physician practices). (JT 23:1-11; JW 54:8-55:1). Eventually, PCLS also sent a letter to providers

referring to UOFL, among other things, (1) instructing them to instead refer directly to PCLS for

confirmation testing, (2) stating that PCLS was “no longer affiliated with [UOFL],” and (3) that

effective November 30, 2011, PCLS would no longer accept referral business from UOFL (JJ

22:14-23:5, Ex. 3).

       Importantly, when PCLS was in business with UOFL, McHugh (and others at PLCS) knew

that UOFL was paying kickbacks to physicians because he was provided with a form copy of the

written agreement between the lab and a referring provider (Ex. 4, 5), and the kickback

arrangement was discussed by Hughes, McHugh and Thomas during their 2010 Pittsburgh meeting

(JT 18:7-11, 20:5-17; 38:5-14; 49:1-20).3 Specifically, UOFL entered into written agreements with

referring physicians whereby it would bill private and federal health care programs for testing, and




3
 Additionally, Kumar testified that “word-of-mouth in the community was that [UOFL] used to
pay their physicians” (MK 150:14-15).


                                                 5
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 5 of 36
any amounts paid to UOFL in excess of an agreed-upon threshold would be “paid back” to the

referring doctor (JT 18:12-20:4). Hughes was indicted on one count of conspiracy (18 U.S.C. §

371) in relation to this kickback scheme, and has pleaded guilty and awaits sentencing. See Docs.

103, 121 in W.D. Pa. Case No. 2:18-cr-46.

       Other than the Kumar Compensation Scheme, which began when Kumar initially came to

PCLS, the kickback schemes alleged in this case began after PCLS lost UOFL’s business in

November 2011—and three of the four doctors involved were former UOFL clients.

                              ARGUMENT AND AUTHORITIES

I.     MCHUGH VIOLATED THE ANTI-KICBACK STATUTE

       To establish a violation of the AKS, the United States must show that: (1) the defendant

offered or paid remuneration; (2) one purpose of the remuneration was to induce the recipient to

prescribe or recommend goods or services for patients, including federal health care program

beneficiaries; and (3) the defendant acted knowingly and willfully. 42 U.S.C. § 1320a-7b(b).

       Courts have broadly defined “remuneration,” interpreting it to mean “anything of value.”

U.S. v. Chang, 2017 WL 10544289, at *7 (C.D. Cal. July 25, 2017) (listing authorities).

“Congress’s intent in placing the term “remuneration” in the statute in 1977 was to cover the

transferring of anything of value in any form or manner whatsoever.” 42 CFR § 1001; 56 Fed.Reg.

35,952, 35,957 (1991). The AKS prohibition applies to “any remuneration (including any

kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind.” 42 U.S.C.

§§ 1320a-7b(b)(1), (2). In other words, in addition to the more obvious types of remuneration (e.g.

cash payments, gifts, free vacations, etc.), the AKS also prohibits less direct forms of

remuneration—such as payment on behalf of a provider for services performed by another, or

“sham” financial transaction, like cash disguised as a loan or compensation for employment. U.S.




                                                  6
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 6 of 36
ex rel. Bartlett v. Ashcroft, 39 F. Supp. 3d 656, 677 (W.D. Pa. 2014) (“Contrary to Defendants'

assertion, remuneration need not be in the form of a “kickback”; instead, remuneration can include

anything of value—and in any form—which is given in return for, or to induce, a referral for

federal healthcare services.”)

       In the context of the AKS, “induce” means to intend to exercise influence over the reason

or judgment of another in an effort to cause the referral of goods or services, and the AKS prohibits

any arrangement where at least one purpose of the remuneration is to induce referrals. See United

States v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 460, 468 (D.S.C. 2016) ("[I]n FCA cases

involving AKS violations, courts have found scienter where one purpose of the remuneration was

to induce referrals.”); see also U.S. v. Greber, 760 F.2d 68, 72 (3d Cir. 1985) (“If the payments

were intended to induce the physician to use Cardio-Med’s services, the statute was violated, even

if the payments were also intended to compensate for professional services.”); U.S. v. Borrasi, 639

F.3d 774, 782 (7th Cir. 2011) (rejecting the “primary motivation” theory).

       “Knowingly” and “willfully” mean that a party has acted with a purpose to commit a

wrongful act. Berkeley Heartlab, Inc., 225 F. Supp. 3d at 510 (citing U.S. v. McClatchey, 217 F.3d

823, 835 (10th Cir. 2000)). The United States does not need to prove that the defendant knew the

arrangement for referrals violated the statute, but only required knowledge that the conduct was

unlawful. See U.S. v. Starks, 157 F.3d 833, 838 (11th Cir. 1998) (“Indeed, the giving or taking of

kickbacks for medical referrals is hardly the sort of activity that a person might expect to be

legal.”). The Government need not prove that a defendant had a specific intent to violate the AKS.

See 42 U.S.C. § 1320a-7b(h).




                                                 7
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 7 of 36
       A.      The Analyzer Schemes

       McHugh arranged for the provision of desktop analyzers to doctors to perform qualitative

testing to induce them to refer samples for quantitative testing at PCLS. A desktop analyzer is a

piece of laboratory equipment that a physician can use in an “in-office” lab for purposes of

performing qualitative UDTs (JT 23:14-22; MR 32:8-11). In order to operate an analyzer lab in-

office, a doctor had to, among other things, obtain the equipment and CLIA licensure, and serve

as or employ a certified lab director (MK 104:8-12). The tangible benefit of this arrangement to

the provider was two-fold: (1) the provider received valuable goods and services under the guise

of a sham rental or lease agreement; and (2) once up and running, the analyzer lab served as an

additional revenue stream for the provider, which was particularly enticing after the Medicare

program cut reimbursement for physician point-of-care testing (JN 25:2-8; MK 108:4-23; Ex. 6).

       Specifically, in 2011 the Center for Medicare and Medicaid Services (“CMS”) introduced

a new Healthcare Common Procedure Coding System test code, G0434, for qualitative point-of-

care drug testing for multiple drug classes “to limit billing for such testing to one time per patient

encounter.” (Ex. 7, p.2). This drove down the reimbursement providers previously received from

such testing, which providers had typically been doing in-office by dipstick/point-of-care urine

cup (MS 35:8-38:6; JN 16:4-9). At this time, conversations at PCLS about desktop analyzers

became more frequent because providers—with the proper equipment—could get back to similar

reimbursement rates for point-of-care testing (JG 90:7-25).

       Kumar and McHugh discussed this internally (PM 170:21-171:23, Ex. 6). Kumar noted the

one benefit to PCLS of providing doctors with analyzers would be that, as to the practices receiving

the analyzers, “our lives are intertwined” (Ex. 6). Kumar eventually pitched this revenue

opportunity to providers in connection with the offer to provide lab set-up and related services (Ex.




                                                  8
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 8 of 36
9). Ultimately, while PCLS discussed the provision of analyzers or related services to physicians

internally, including the use of third-parties to assist physicians, PCLS witnesses testified that the

company discontinued its pursuit of that avenue of business (JT 23:23-25:16; AC 62:8-21; MS

38:20-21; MR 31:17-18, 33:24-34:7, 55:5-17, 57:9-58:1). However, unbeknownst to others at

PLCS, McHugh and Kumar arranged and paid, or offered to pay, for the provision of desktop urine

drug test analyzer equipment and related lab set-up services for Drs. John Nickels and John

Johnson—both UOFL customers—to induce referrals from their practices to PCLS.

               1.      The analyzer related kickbacks to Dr. John Nickels

         Nickels was a pain management provider and the owner-operator of the Cleveland Back

and Pain Management Center (JN 10:20-11:17).4 PCLS was courting Nickels’ business in the

spring of 2012 (PM 182:17-184:16, Ex. 10). To induce referrals from Nickels, Kumar and McHugh

provided multiple forms of remuneration related to Nickels’ analyzer lab.

       The first was the analyzer itself. Kumar facilitated Nickels’ lease of a Mindray BS200

Immunoassay desktop analyzer from Alternative Biomedical Solutions (“ABS”) (Ex. 11; JN

30:20-25),5 and engaged the services of Clinical Lab Consulting LLC (“CLC”) to provide

consulting services on his behalf (MK 121:23-122-4; JN 58:22-60:3). Nickels agreed to run his

patient samples through the analyzer for qualitative testing and then send the same samples to

PCLS for confirmation testing (JN 28:8-14, 55:7-18). In return, McHugh and Kumar reimbursed

Nickels directly, and paid third parties for expenses related to his analyzer lab. For example, under

the lease agreement, ABS charged a fee for reagents for each test run—the fee was between $17




4
  In 2015, Nickels pleaded guilty to one count of health care fraud and one count conspiracy to
commit money laundering. See N.D. Ohio Case No. 1:14-cr-447.
5
  Nickels initially thought Kumar worked for ABS, but later learned he was an agent for PCLS (JN
18:7-19; 19:22-24; 21:10-22:22).


                                                  9
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 9 of 36
and $22 and fluctuated based on the amount of testing performed, as the price per test decreased

as the volume of testing increased. (JN 19:5-24; 21:1-9). Nickels sought reimbursement from

Kumar and McHugh for these fees (Id).

       Next, Nickels routinely invoiced Kumar for amounts “owed to him” (Ex. 12, 13, 14, 15).

For instance, in November 2012, Nickels wrote to Kumar that he had approximately $8,400 in

expenses that needed to be reimbursed per his “agreement with Phil.”6 (Ex. 12, p.1). On multiple

occasions, Nickels sent itemized lists of costs to Kumar for payment that included many items for

which there can be no legitimate explanation as to why a doctor would request payment from an

outside toxicology lab to which he referred samples, such as (1) the salaries of two of Nickels’

employees, (2) office items such as “supplies,” urine cups, a cart, printer toner, and a refrigerator,

and (3) reimbursement for ABS’ per-test fees. (Ex. 14, p.3; Ex. 15).

       Expenses related to Nickels were paid, and these payments constitute remuneration under

the AKS. Nickels testified that every other month or so, Kumar would deliver a check to him (JN

36:1-17). Documents produced show that from March 21, 2012 through January 8, 2013, Kumar’s

company, MK Land Holdings, issued checks to Nickels totaling at least $5,500, and to CLC, on

behalf of Nickels’ practice, in the amount of $9,483.64.7 (Ex. 47, 48). Notably, at the time, Nickels

understood these checks to be coming from PCLS. (JN 39:6-21). Moreover, there were likely other

payments for which documentary evidence has not been produced, as in an email dated November




6
  Nickels later testified that the email was “probably Phil McHugh,” but that he “truly” couldn’t
remember what the agreement was about (JN 43:22-44:1-5; 44:9-15).
7
  Nickels testified that he did not know why MK Land Holdings wrote checks to CLC referencing
Cleveland Back and Pain (JN 61:9-62:19). Kumar also testified that he did not recall if or why he
or MK Land Holdings made these payments (MK 154:1-23, 155:13-16, 161:8-20, 157:2-9; 158:25-
160:11, 160:23-161:7).


                                                 10
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 10 of 36
26, 2012, Nickels references receipt of a payment from Kumar in the amount of $9,000 on

September 11, 2012 (JN 46:6-47:5; Ex. 13, p.1).

       While McHugh now denies his involvement in this scheme and knowledge of payments

for Nickels’ desktop analyzer lab (PM 177:23-178:18), Nickels’ testimony and the

contemporaneous documents from the time of the scheme reflect that McHugh was intimately

involved. Nickels stated that he met with McHugh during the lab set-up process, and McHugh

was “talking about the company [PCLS] that was going to be doing the confirmation testing” (JN

55:7-19). Further, on April 30, 2012, Kumar sent an email to McHugh, subject “J Nickels”:

               Hi Phil,
               The Expense till date has been approx. $4000. The break up is $2726
               for COLA, $276 for API, $750 for CLC first installment and $120
               for advertisement. The next envisaged expenditure is another $2000
               for CLC, approx. $1000 for consumables and $1500 for the first
               month for the Lab Director.
               Could you send me a check for $9000.
(PM 178:20-181:1, Ex. 16). Within a day or so of this email, McHugh wired $10,000 into Kumar’s

account (PM 181:4-24; Ex. 46). Kumar also kept McHugh advised of meetings with Nickels,

writing in a November 2012 email that his ticket to travel to Cleveland was “a bit expensive,” but

that “considering the potential gain in the number of samples” he was going to meet Nickels for

dinner (Ex. 17). Kumar and McHugh stopped paying Nickels’ expenses when Nickels replaced the

ABS analyzer with his “own” high complexity analyzer, and no longer needed to send urine

samples to PCLS for confirmation testing (JN 26:2-18).

       McHugh and Kumar paid expenses to or on behalf of Dr. Nickels, at least in part, to induce

the referral of samples to PCLS. This is supported by internal communications, for instance,

McHugh and Kumar discussed acquiring Nickels’ business: in an April 8, 2012 email Kumar wrote




                                               11
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 11 of 36
that “Phil is attempting to get back Dr. John Nickels from Cleveland. It is expected that he will be

back with us by July/August” and then later on in the email chain, writing:

       His lab is likely to be up and running by Mid-June. It is expected that he would
       switch to us at that stage or soon after.

       What do you opine Phil?

(Ex. 10). Notably, Kumar testified that this email was about Nickels and that it meant “[t]hat he

will probably switch wherever he is at—I think he was with United Oral Fluid and that he would

switch to doing—to go to PCLS for his confirmations.” (MK 148:8-14).8 Kumar’s assumption was

correct: the claims data shows that Nickels began referring samples to PCLS on June 14, 2012.

(Ex 18, p.16).

       Moreover, even after acquiring Nickels’ business, McHugh and Kumar further discussed

the volume of Nickels’ referrals—for example, Kumar told McHugh that he would “plan to see

[Nickels] . . . and see how we can get all his samples instead of the measly number he is sending

right now” (Ex. 17, p.2). To that end, Kumar also pushed Nickels to do more testing (JN 24:11-

20; JN 68:15-69:9). Kumar also reviewed the practice’s billing and collections, according to

Nickels, “in hopes that we would start sending more tests to them [PCLS].” (JN 68:10-14; Ex. 17).

As Nickels clearly testified: “Q: Did Mr. Kumar ever indicate to you that he would like for you to

send more tests to PCLS? A: Yes, absolutely.” (JN 69:6-9) (emphasis added).

       Thus, the evidence shows that McHugh and Kumar paid Nickels remuneration related to

his analyzer lab, at least in part, in order to induce referrals to PCLS. Conversely, the testimony of

McHugh and Kumar does nothing to create a genuine issue of material fact. McHugh denied

participation in the Nickels analyzer lab and failed to recall his involvement (PM 176:3-177:22).



8
 McHugh reviewed that email during his deposition and testified he did not know what it was
about (PM 183:8-184:16).


                                                 12
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 12 of 36
McHugh did not remember reimbursing Kumar for Nickels’ requested expenses, and both he and

Kumar testified they could not recall the reason for that wire transfer (PM 178:23-179:18, 182:2-

16; MK 155:22-157:17, 162:24-163:11). Kumar and McHugh disclaimed knowledge of an

agreement between McHugh and Nickels (MK 151:6-12; PM 184:19-186:6). Despite their

frequent communication, and the exchange of money, Kumar testified that “he may have had some

conversations with [Nickels], but I do not recall anything about him” and did not recall to what

extent he was involved in the analyzer lab set-up (MK 145:8-12; MK 149:2-6).9 But a fact is not

in dispute “simply because a witness at her deposition cannot remember whether alleged events

happened,” U.S. v. Compassionate Home Care Svcs., Inc., 2017 WL 1030706 at *3 (E.D.N.C.

March 15, 2017), and their testimony amounts to nothing more than conclusory statements and

self-serving denials, unsupported by corroborating evidence. In fact, much of their testimony is

undermined by other credible evidence—and as a result, it is insufficient to defeat summary

judgment.

              2.      The analyzer-related kickbacks to Dr. Johnson

       Johnson was an anesthesiology and pain management provider at Lighthouse Medical, a

practice he owned with multiple locations in and around Johnstown, Pennsylvania. (JJ 11:1-12:11;

25:16-26:4). Johnson was a customer of UOFL (JJ 16:19-23). In the spring of 2012, Johnson

contacted PCLS sales rep Elan Colen to learn more about PCLS’ offerings—and “arrangements”

they could make for him to obtain an analyzer (Ex. 19, 20). Colen introduced Johnson to Kumar

(Ex. 21).




9
 Nickels, however, testified that when the analyzer was up and running, initially, Kumar visited
his practice about once a month (JN 25:22-25).


                                               13
    Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 13 of 36
        Johnson testified that McHugh and Kumar were aware that he was receiving kickbacks

from UOFL and pitched PCLS by stating a relationship with it would be “more compliant,” “less

likely to be discoverable,” and “not so obvious” as his kickback arrangement with UOFL (JJ 27:1-

28:20).10 Johnson described McHugh and Kumar’s proposal as follows:

               The arrangement was that there wouldn’t be money changing hands;
               okay? But what it was was [sic] PCLS had set me up with an
               analyzer where I could do the qualitative testing and submit the
               billing for that, and the reimbursement was significantly more than
               the point-of-care cups. And so that they would bill for that, but in
               return I would send to them for quantitative testing all the samples
               that I ran on the analyzer. That was the arrangement.

(JJ 28:25-29:9). He further described the arrangement as “quid pro quo” and illegal (JJ 46:16-25).

        Johnson regularly communicated with McHugh and Kumar regarding the analyzer lab (Ex.

33; JJ 32:13-21). And when Johnson was “dragging his feet,” Kumar and McHugh met with him

to discuss the particulars of the proposed arrangement—they offered to set up the lab, provide the

machine and lab director, and “make sure the system ran smoothly” (JJ 34:14-36:8). In return,

Johnson was to pay $10,000 as a down payment towards the machine, and “[t]here were a certain

number of samples that they wanted per month that it was told to me that they had to cover their

costs . . . it was 200 samples, around – maybe 250” (JJ 34:9-21; 36:2-8; 46:2-5; 128:11-129:3).

        In addition to Johnson’s testimony, contemporaneous emails demonstrate McHugh’s

involvement in providing the analyzer lab to Johnson. In April of 2012, McHugh emailed Kumar

regarding “Dr. Johnson Checklist,” and attached a document titled “Dr. Johnson’s Lab List,” which

contained 14 bullet point items related to setting up an in-house analyzer lab (PM 191:3-25, Ex.




10
  In 2017, Johnson pleaded guilty to one count of conspiracy (18 U.S.C. § 371) for his role in
accepting $2.3 million in kickbacks in connection with the above-described UOFL scheme, and to
one count willful failure to remit employment taxes (26 U.S.C. § 7202) (JJ 16:24-17:23; 24:19-
25:2). See U.S. v. Johnson, 3:17-cr-21 (W.D. Pa.).


                                               14
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 14 of 36
22). Further, Kumar also noted in an April 26, 2012 email to Johnson regarding the plan that “Phil

has already made contact with the supplier of the Olympus Au400 [the analyzer] and would have

attractive financing options available.” (Ex. 23, p.1, 8). Thereafter, on May 14, 2012, after more

back-and-forth with McHugh and Kumar, Johnson emailed McHugh that he was “[r]eady to rock

and roll” on the analyzer lab—to which McHugh responded, “Manoj and I will take care of the

rolling… you handle the rockin!  … Will also tell Dr. Colon to start working on … getting up to

your clinics and switching over from Millennium”11 (Ex. 24; PM 192:18-194:8). This email clearly

indicates that (1) McHugh offered remuneration to Johnson in the form of setting up his analyzer

lab, and (2) McHugh expected referrals would be switched over to PCLS in return.

        Johnson was given a contract to finance the purchase of a refurbished analyzer from

Kumar’s company, MHS—as discussed between McHugh and Johnson—which he signed in July

2012 (Ex. 25, 26). Kumar’s company MHS then made a $17,000 down payment to Diamond

Diagnostics for an Olympus AU 400 desktop analyzer August 8, 2012 (Ex. 28, 29). McHugh

requested the quote for this analyzer, and specified it was not a PCLS purchase (PM 207:6-21; Ex.

28). According to an email sent by Kumar, Johnson did not make his $10,000 payment until

November, and he lost the original machine—but Kumar procured another. (Ex. 29).

        Johnson began referring samples to PCLS prior to the lab set-up because “they wanted a

good-faith gesture that I was going to send them samples that they weren’t going to invest all this

time and money in me and then me not send them samples later on.” (JJ 33:3-20). PCLS tracked

the number of samples Johnson sent in, and at times, pressured and complained about the numbers

to Johnson. (JJ 37:23-38:6; 39:8-40:11, 41:22-43:17; Ex. 30, 31). Johnson ultimately backed out




11
  Millennium was another toxicology laboratory. See, e.g., https://www.justice.gov/usao-
ma/pr/millennium-laboratories-pay-256-million-resolve-false-billing-and-kickback-claims.


                                                15
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 15 of 36
of the deal with McHugh before receiving the analyzer, and eventually stopped sending samples

to PCLS because he was reluctant to damage his relationship with UOFL and Hughes (JJ 30:12-

31:19; 32:2-12; 126:9-10).12

        Notably, even though Johnson did not receive the analyzer, McHugh is still liable under

the AKS because he offered, and he and Kumar provided, things of value to Johnson, including,

among other things, assistance in obtaining CLIA licensure, procuring the analyzer, software

integration, and the purchase of other necessary equipment (JJ 59:11-61:21). All items of value

offered were detailed in an email from McHugh (Ex. 23, p.8) and discussed in great detail by

Johnson during his deposition (JJ 50-67). Whether paid or simply offered, this constitutes

remuneration under the AKS, as the statutory language plainly makes it a violation to “knowingly

and willfully offer or pay any remuneration . . . to induce the referral of business reimbursable

under a federal health care program.” 42 U.S.C. § 1320a-7b(b)(2) (emphasis added).

        Against the documentary evidence and Johnson’s unequivocal testimony, McHugh

testified that outside of giving Johnson “information,” he had no involvement in the analyzer lab

(PM 189:5-190:10), and that he had no knowledge of MHS’ down payment (190:12-25). Kumar

testified that his role was limited to the introduction of Johnson to CLC, which would provide him

with services related to the analyzer lab and that his only intention was to present Johnson with

options from various vendors (MK 121:8-122:14). These self-serving statements—supported by

no corroborating evidence and in direct contradiction to contemporaneous emails and

documents—are insufficient to create a fact issue.




12
  During McHugh’s examination of Johnson, he added that he backed out because he did not
believe he could afford the analyzer that PCLS was procuring for him (JJ 123:11-124:25).


                                               16
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 16 of 36
        B.     The Loan Schemes

        McHugh paid kickbacks disguised as loans to induce the referrals of UOFL customer Dr.

Orlando Florete and his practice, the Institute of Pain Management (“IPM”),13 and later, to obtain

the business of Kumar’s acquaintance, Dr. Sanker Jayachandran. Both Florete and Jayachandran

were in financial trouble at the time they received the loans (OF 27:19-28:14; Ex. 32, SJ 23:20-24,

25:19-28:20), and McHugh—despite knowing Florete needed the money to pay off the IRS and

other creditors—did limited due diligence into Florete’s ability to pay back the loan (PM 64:4-

65:14), and neither McHugh or Kumar did any due diligence at all as to Jayachandran (PM 107:24-

108:18), despite Kumar knowing Jaychandran was “already in great debt” when he came to Kumar

for the loan. (MK 166:4-167:4).

               1.     McHugh’s two million dollars in loans to Dr. Florete

        PCLS began targeting Florete in or around the spring of 2013. PCLS sales rep. Chris Kemp

described Florete and IPM as a “big account” based on the volume of pain medications prescribed

and stated that PCLS wanted all of his business (CK 13:2-15:11, 24:20-24, 29:15-31:12). Kemp

spent several months trying to earn Florete’s business (CK 15:12-16:3), and Florete had not used

PCLS prior to Kemp securing his account (CK 18:25-19:7, 57:15-58:19). IPM eventually became

Kemp’s largest account based on volume of referrals (CK 33:2-8).

        In July 2013, Kemp sent an email up his chain of command indicating that Florete was

ready to “begin a partnership with us” (PM 71:1-21, Ex. 34). Kemp arranged for Florete to visit

PCLS’ lab in August, to meet with, among others, McHugh. McHugh testified that during the

meeting, he mentioned that was in the business of making loans, and Florete asked for a loan (PM




13
   Other IPM providers who referred to PCLS during the alleged kickback scheme are identified
at Ex. 18, p. 11; see also Ex. 36, 63, 64.


                                                17
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 17 of 36
57:2-6). At the time, Florete was in debt to Hughes and UOFL, PCLS’ competitor, as the result of

a purchase agreement that Florete backed out of (OF 22:4-17, 41:19-43:5; PM 57:7-15). Florete

did not seek a loan from a bank or any other source before soliciting McHugh (OF 56:9-18).

        McHugh’s company, Silent Storm,14 subsequently loaned IPM and Florete’s holding

company, Aries Medical Corporation (“Aries”), $1.7 million on October 18, 2013 (Ex. 35; PM

55:4-57:2, 61:1-9; 67:23-68:22, 92:17-24, 94:4-9). In March 2014, despite Florete’s failure to

make timely and complete repayments,15 McHugh entered into a loan modification, lending an

additional $300,000 in funding to IPM because either Florete’s lawyer or office manager asked for

it (PM 67:1-13, 68:23-70:9, Ex. 37). Florete testified that he didn’t know why the loan was

modified (OF 55:2-8). Florete currently owes over $2.5 million on the loan, and within the last

several months has been discussing ways to mitigate his debt to Silent Storm with McHugh (OF

89:9-91:8).16

        It is axiomatic that a loan is cash or in kind, and thus, $2 million in loans constitutes

remuneration under the AKS. While McHugh contends that the loans were arms-length

transactions and that he intended for the loans to be repaid, even if true, those facts are irrelevant—

the loans still constitute unlawful remuneration under the AKS because at least one purpose of the

loan was to induce referrals. See U.S. v. Kruse, 101 F. Supp. 2d 410, 412 (E.D. Va. 2000)

(“Because the loans were things of value provided for the purpose of rewarding favorable

treatment, the Court FINDS that the principals of the loans constitute ‘kickbacks’ for the purposes

of the Anti–Kickback statute.”); see also U.S. v. Kemp, 500 F.3d 257, 285 (3d Cir. 2007) (holding



14
   McHugh is an owner and the manager of Silent Storm, which he described as a holding company,
and testified that he “believed” he made decisions on behalf of the company (PM 12:23-17:12).
15
   Bank records reflect that Florete made one payment of $9,916.67 before the loan modification.
(Ex. 39).
16
   McHugh denies this (PM 99:19-100:2).


                                                  18
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 18 of 36
loan may support bribery prosecution and noting the conclusion a loan may constitute the quid in

a bribery “also takes account of the commonsense notion that a loan may be of immense value to

the recipient: for instance, here, Kemp's mortgage loan allowed him to purchase a house.”)

(discussing authorities).

        The undisputed evidence on this issue is that: (1) McHugh was aware Florete was a pain

management doctor, the type that would refer patients to PCLS (PM 79:24-80:4); (2) Florete was

the sole owner of IPM (OF 8:17-20), and “the decision maker . . . everything started and stopped

with him” 17 (CK 19:15-20; 60:13-61:7); (3) Florete, when he met McHugh at the time, knew that

McHugh was “one of the key people at PLCS” and “one of the owners” (OF 34:2-17); (4) McHugh

knew that Florete wanted the original $1.7 million in loan money to buy himself out from a failed

purchase agreement with UOFL and Bill Hughes (PCLS’ competitor) (PM 57:7-15); and (5) as

Florete testified, “I talk about it and he [McHugh] offered that he can provide the funding to pay

off Mr. William Hughes” (OF 22:15-17). And when asked by another attorney why McHugh was

making the loan, McHugh’s transactional attorney handling the deal replied by email in September

2013 that:

        It is my understanding that Phil is trying to get Dr. Florete to come up and work for
        PCLS. Apparently Dr. Florete made some business deal with another guy that isn’t
        working out, so Phil is trying to free Dr. Florete from that situation.

(Ex. 43).

        McHugh testified that he made the loan because he was in the business of lending money

(PM 55:4-57:2, 61:1-9; 92:17-24; 94:4-9) and his attorney told him it was OK for him to do so




17
  Florete testified he had “hardly any” role in selecting the lab and that sometimes he wasn’t asked
(OF 60:6-17) however, this self-serving testimony does not create a genuine fact issue in light of
the other credible evidence presented. See, e.g., 42 U.S.C. § 1320a–7b(b)(1) (AKS provides for
criminal penalties to those who solicit or accept bribes or kickbacks in exchange for referrals).


                                                 19
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 19 of 36
(PM 62:20-22; 81:4-85:13). He stated that he did not consider whether making the loan would

improve PCLS’ business relationship with Florete (PM 80:5-14). Testimony from an owner of a

company that he did not consider at all the impact that providing $1.7 million to a potential

client—so that client could buy himself out a relationship with a competitor—would have on the

business relationship with that client is the type of self-serving testimony a court should find

incredible. See Gray v. Spillman, 993 F.2d 1537, 1993 WL 165039 at *3 (4th Cir. 1993)

(unpublished).

        Moreover, claims data and testimony reveal the loan negotiations had an impact on the

volume of referrals from Florete’s practice: (1) after months of sales calls from Kemp, Florete

finally “signed on” with PCLS in September of 2013 (CK 15:12-16:3, 20:3-16; 69:9-19; 73:8-

21)—consistent with the time frame during which McHugh and Florete were negotiating (Ex. 44),

and ultimately entered into the $1.7 million loan, (2) specifically, Florete and four other IPM

providers signed the PCLS Provider Acknowledgement Form (“PAF”) establishing their standing

orders with the lab on September 17, 2013, one month before Florete and McHugh finalized the

loan (Ex. 36)18; and (3) Kemp recalled that IPM referrals then went from a “standstill to a sprint”

(CK 32:6-13), consistent with the fact that Medicare claims data reflects a smattering of claims for

reimbursement to PCLS for IPM samples in the third quarter of 2013 and a spike in the fourth

quarter of that year (Ex. 18, p. 40).19




18
   Kemp described the PAF as an on-boarding document that was signed by a new customer at the
inception of its relationship with PCLS (CK 35:9-36:20).
19
   This is consistent with Johnson’s testimony that McHugh required a provider to make a “good
faith” showing of referrals prior to receiving his kickback.


                                                20
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 20 of 36
               2.      McHugh and Kumar’s $50,000 loan to Dr. Jayachandran

       After the Florete loan, McHugh, along with Kumar this time, made another sham loan to a

physician to induce referrals. Dr. Jayachandran is a psychiatrist in Indiana and is an owner of

Confidential Care (SJ 10:5-19). Jayachandran began using PCLS, among other labs, for UDT

sometime in 2011 or 2012 and claims that he was using PCLS to some extent through 2014 (SJ

16:1-15; 18:6-17). Kumar indicated, however, that Jayachandran began referring to PCLS shortly

before the loan was made (MK 171:2-8).

       In the summer of 2014, Kumar negotiated a $50,000 loan on behalf of McHugh’s newly-

formed entity, M Holdings, LLC, to Jayachandran (PM 27:9-23; MK 165:14-19; Ex. 45). At the

time, Jayachandran understood Kumar to be a sales rep for PCLS (SJ 16:21-17:4). In July 2014,

Jayachandran appears to have “renewed” his PAF (SJ 21:21-23:17; Ex. 49). Approximately one

month later, without having met or spoken with Jayachandran, McHugh wired $50,000 to the

account of Jayachandran’s wife (SJ 34:17-36:12; Ex. 50), $25,000 of which Kumar contributed

(PM 104:9-105:20). Jayachandran testified that he didn’t remember getting this particular loan,

because he had financial difficulties as a result of the opioid crisis and sought and obtained multiple

loans during that timeframe (SJ 23:20-24, 25:19-28:20).

       McHugh believed Jayachandran was a PCLS customer when he made the loan (PM 107:4-

8), but, as with Florete’s loan, he testified that he did not consider whether the loan to Jayachandran

would impact the volume of samples he referred to PCLS (PM 107:9-13), however, he: (1) does

not recall if he did any due diligence as to Jayachandran’s financial status or ability to meet his

repayment obligations (PM 107:24-108:18); (2) made the loan without ever meeting or speaking

to Jayachandran (PM 102:9-13); (3) did not disclose the Jayachandran loan to anyone at PCLS

(with the exception of Kumar) before he made it (PM 106:2-12), and (4) was surprised when PCLS




                                                  21
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 21 of 36
found out about the loan, writing to Kumar “[t]hey [PCLS] are investigating me on this now. How

the heck did they get this doc?” (PM 108:22-109:8, Ex. 51).20 Kumar testified he also did no due

diligence as Jayachandran’s ability to meet his repayment obligations (MK 167:1-14).

        The only possible inference from the evidence is that at least one purpose of the loan to

Jayachandran—whom McHugh had never met and never requested any diligence into his ability

to repay the loan—was to influence the volume of Jayachandran’s referrals to PCLS, and induce

more.

               3.      The defenses to the loan schemes McHugh has raised are unavailing.

        McHugh raises two defenses to the loan schemes properly addressed on this Motion. First,

McHugh contends that Medicare was reimbursed for claims it paid related to the referrals induced

by the Florete and Jayachandran loans. But there is simply no evidence this purported “repayment”

ever occurred. First, like McHugh himself, no PCLS employee deposed in this case could testify

to any personal involvement in making the repayment or any personal knowledge of any specifics

regarding the repayment, such as the amount of the repayment, when it occurred, how it occurred,

or most importantly, if it actually occurred. (JW 62:12-63:3; MS 74:14-75:2; AC 50:25-54:25; PM

114:18-117:18). Second, the Government extensively investigated this issue, and its unrebutted

30(b)(6) testimony is that no repayment occurred. (JS 13:12-17:14; 25:22-26:13).

        Second, McHugh asserts that he relied on the advice of counsel prior to making the Florete

loan—testifying that his attorney Anna Winger provided an opinion to him that the Florete loan

was AKS compliant before he made it (PM 80:23-85:10)—and that he subsequently relied on the



20
   When PCLS discovered the Florete and Jayachandran loans, it took certain actions, including
discontinuing its relationship with those providers (PM 112:18-113:12). PCLS also directed
McHugh to get his money back from Jayachandran (PM 113:7-10; MK 169:18-25). Jayachandran
refunded the principal balance on December 20, 2014 (SJ 36:20-37:8, Ex. 52). He got the funds
for repayment from a Dr. Gupta, who he was introduced to by Kumar (SJ 31:24-33:25).


                                                22
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 22 of 36
advice given then in making the Jayachandran loan. (PM 102:14-25). Winger’s testimony, and the

document evidence such as billing records and emails, all indicate this statement by McHugh is

patently untrue. To prevail on an advice of counsel defense, McHugh must establish that he: (1)

sought the advice in good faith; (2) provided full and accurate information to his attorney(s); (3)

reasonably relied on the advice; and (4) faithfully followed that advice. United States v. Butler,

211 F.3d 826, 833 (4th Cir. 2000), cert. denied, 531 U.S. 1149 (2001).

       First, McHugh designates two attorneys as persons with relevant knowledge in this case—

Winger and Patricia Markus. Winger, who is primarily an estate planning attorney, testified that

she has no AKS experience or specialization, merely served in a transactional role regarding the

Florete loans when they were made, and unequivocally stated that she did not give McHugh advice

as to whether or not the loan complied with the AKS, and that she did not procure such advice

from another legal professional or other source (AW 7:21-25, 8:3-7, 9:9-10:2, 19:21-20:8, 26:12-

23, 28:2-29:8). And without giving such advice, the mere fact that Winger or other attorneys were

involved in the loans does not implicate the advice of counsel defense. See U.S. v. Powell, 680

F.3d 350, 356–57 (4th Cir. 2012), cert. denied, 568 U.S. 922 (2012) (advice-of-counsel instruction

would not be appropriate where “no evidence indicated that [defendant] disclosed facts, pertinent

or otherwise, to [counsel]” and such counsel “acted only as a scrivener…”); U.S. v. Berkeley

HeartLab, Inc., 2017 WL 4803911, at *9 (D.S.C. Oct. 23, 2017) (“Defendants cannot use the

advice of Mr. Sellers to shield them from liability for violating the AKS with their Commission

Payment arrangement because Sellers did not advise or offer any legal advice to the BlueWave

Defendants about the AKS.”).

       Next, while Markus did give an opinion on AKS compliance and the Florete loan, even

assuming arguendo her opinion was based on full and accurate information (it was not), it was




                                                23
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 23 of 36
provided in an October 9, 2014 email—long after both the Florete loans (October 2013 and March

2014) and Jayachandran loans (August 2014) were made (AW 50:7-24; Ex. 53). It is axiomatic

that McHugh, in October 2013 when he first made the Florete loan, could not have relied on a

legal opinion not given until a year later in October 2014. See Vernon, 723 F.3d at 1270 (evidence

that kickbacks began well before any consultation with a lawyer belied defendant’s contention that

he relied on good faith advice of counsel). And Winger’s testimony, along with both attorneys’

billing records, confirm no AKS related work was performed for McHugh until

September/October 2014. (Ex. 54, AW 24:5-25:2, 26:12-27:3, 41:18-42:8, 44:15-45:2, 53:3-12).

       C.      The Kumar Compensation Scheme
       McHugh violated the AKS by arranging for Manoj Kumar to be paid kickbacks under the

guise of employment agreements with PCLS to induce referrals from two Indiana pain

management practices (Drs. Shah and Masimore) that Kumar managed. These physicians, who

had previously never sent a sample to PCLS, ultimately referred over $1,985,351 in claims paid.

(Hines, p.13, Blevins, Ex.1, p.1).

               1.      It is undisputed that Kumar was paid volume-based commissions from the
                       referral of UDTs to PCLS from physician practices he concurrently
                       managed.
       There is no dispute as to many of the foundational facts related to Kumar’s employment

agreements with PCLS and prior/concurrent management of physician practices. Kumar was first

an independent contractor for PCLS (Ex. 55; PM 122:12-14), and later, a W-2 employee with the

title of Vice President of New Business Development (Ex. 56; PM 135:10-14). It is undisputed

that Kumar concurrently provided services to the physician practices for Drs. Masimore and Shah

and was paid by those doctors to do so (MK 16:13-19; YS 24:4-25:4, 38:1-21, 47:6-48:2, YS

49:12-54:20, 85:6-24 Ex. 38, GM 13:12-17:13, Ex. 40). It also is undisputed that Drs. Masimore

and Shah referred UDTs to PCLS from their practices managed by Kumar (Ex. 18, p.12-14). And


                                               24
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 24 of 36
it is undisputed that Kumar—both as an independent contractor and then as a W-2 employee of

PCLS—received compensation (i.e., remuneration) in the form of volume-based commissions for

the samples that Drs. Shah and Masimore referred throughout his employment with PCLS (MK

59:2-10, 60:20-61:23, 66:20-68:3).

               2.      The employment agreements with Kumar were entered into at McHugh’s
                       direction and for the purpose of inducing samples from Drs. Shah and
                       Masimore.

       The evidence further establishes that McHugh negotiated and arranged for these

employment agreements with Kumar to induce the referral of samples to PLCS. Indeed, McHugh

long saw Kumar as someone who could direct samples to PCLS—for example, in 2009, when

Kumar managed a large physician practice (Dr. Kamal Tiwari’s practice at Pain Management of

Southern Indiana) (MK 10:25-11:24), McHugh wrote in an internal e-mail regarding Kumar:

       A potential large customer, Manoj . . . will be paying us a visit Thursday . . . If he
       likes what he sees . . . we will pick up his samples . . . If not…no samples.

(Ex. 41).PLCS was unsuccessful in picking up samples from Dr. Tiwari’s practice at the time (Ex.

42, p.1), and that practice fell apart due to Tiwari’s indictment and conviction on health care fraud

and drug distribution charges. (Docs 1, 107 in S.D. Ind. Case No. 1:10-cr-00103). However, Drs.

Masimore and Shah, two of the physicians from Tiwari’s practice, each set out on his own,

independently hiring Kumar to help start and manage their practices (Masimore’s solo practice

began in November 2010, GM 8:20-9:4, 19-24; and Shah started solo practice in late 2010, YS

12:23-16:11, 17:16-25).

       Around the same time period, Kumar began negotiating an employment arrangement with

PCLS (Ex. 57). When exactly Kumar became an independent contractor for PCLS is somewhat

unclear—the independent contractor agreement produced in this case is dated November 1, 2010,

but was only signed by Kumar. However, email correspondence between McHugh and Kumar in



                                                 25
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 25 of 36
December of 2010 reveals that Kumar’s role with PCLS was still unsettled at that time, though

according to McHugh, by then Kumar was “responsible for bringing on physicians and could bring

on more” (Id.).

        What McHugh and Kumar’s email correspondence does make clear is that Kumar

represented to McHugh he could control where Shah and Masimore sent their business and that

“signing on” the physicians to PCLS was a part of McHugh and Kumar’s negotiations as to

Kumar’s role at PCLS. (Id; Kumar writing to McHugh that “While I myself am not seeking new

physicians, there are those that I have already signed on, those that seek my advise/suggestions

[sic] . . . and those that I personally know and could possibly influence in some way . . . I am not

focusing on sales myself except in cases such as Masimore (who I have signed on . . .), Shah (who

will go the way I advise . . .).”

        Testimony from Masimore and Shah confirms Kumar’s influence on where the doctors

sent their samples. First, Dr. Masimore invoked his Fifth Amendment privilege against self-

incrimination when questioned about why he sent samples to PCLS and whether Kumar directed

or influenced that decision (GM 17:21-19:2; 20:22-24). The Court should draw an adverse

inference against McHugh and Kumar from this invocation, as the Fifth Amendment “does not

preclude in a civil case the admissibility of the assertion of the Fifth Amendment privilege or an

adverse inference.” Cargill, Inc. v. WDS, Inc., 2018 WL 1525352, at *11 (W.D.N.C. Mar. 28,

2018) (citing Baxter v. Palmigiano, 425 U.S. 308, 318 (1976)). In Cargill, Judge Whitney

concluded that the allowance and admission of a negative inference against the defendants based

on a non-party’s invocation of the Fifth Amendment was proper when, inter alia, the non-party

witnesses maintained close business relationships with the defendants, received items of economic

value from the defendants, were key figures in the case, and the defendants benefited from the




                                                26
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 26 of 36
invocation of the “Fifth Amendment privilege as it prevent[ed] the uncovering of additional facts

and evidence.” Id. at *12.

        So too should an adverse inference be drawn against McHugh from Masimore’s invocation,

as Masimore is a key figure in the case who had a formal business relationship with Kumar and

PCLS, still owes Kumar money for his services as practice manager (YS 47:24-48:2), and there is

no indication that Masimore’s invocation of the privilege is anything but trustworthy. See Coquina

Investments v. TD Bank, N.A., 760 F.3d 1300, 1312 (11th Cir. 2014) (finding non-party witness

invocation in civil case trustworthy and drawing adverse inference against defendant); Cerro

Gordo Charity v. Fireman’s Fund Am. Life Ins. Co., 819 F.2d 1471, 1482 (8th Cir. 1987)

(“Richards is also a key figure in this case. . . . Hearing Richards invoke the privilege informed

the jury why the parties with the burden of proof, i.e., the insurance companies, resorted to less

direct and more circumstantial evidence than Richards’ own account of what had occurred.”).21

        Conversely, Shah testified on these subjects in his deposition, and stated that Kumar

recommended PCLS to him and suggested that Shah go with PCLS.22 (YS 55:17-56:10). He never

considered using any other labs, never talked to anyone at PCLS before signing up with them,

never saw any PCLS marketing materials, and did not talk to anyone other than Kumar about what

toxicology lab to use or whether to use PCLS. (YS 56:22-58:3). Ultimately, after consulting solely

with Kumar, Shah decided to use PCLS for his practice. (YS 58:4-7). Shah further stated that he

did not know about Kumar’s relationship with PCLS when he started his practice and began



21
   See also Arminius Schleifmittel GmbH v. Design Indus., Inc., 2008 WL 819032, at *2, n.1
(M.D.N.C. Mar. 20, 2008) (noting invocation of Fifth Amendment privilege may be considered at
summary judgment).
22
   Shah testified that he was comfortable with Kumar’s recommendation as to PCLS based on
using PCLS previously at Dr. Tiwari’s practice. (YS 55:17-56:10). This attempted qualification
on his decision and Kumar’s recommendation is demonstrably false, as the claims data
demonstrates that Shah never referred samples to PCLS while at Tiwari’s practice. (Ex. 42, p.1).


                                               27
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 27 of 36
sending samples to PCLS (YS 77:7-21).23 Thus, the only reasonable conclusion that can be drawn

is that Kumar—as he represented to McHugh that he could—influenced the referrals of samples

from Shah and Masimore to PCLS.

        The central role that Shah and Masimore’s referrals to PCLS played in Kumar’s

employment with PCLS is further bolstered by the documents themselves. First, an addendum to

Kumar’s independent contractor agreement provided a “list of the clients that have been procured

by MK Land Holdings” and lists both Masimore’s and Shah’s practices. (Ex. 55, p.8). As such, it

cannot be reasonably contended that PCLS acquiring referrals from Masimore and Shah did not

play a role in Kumar’s hiring when (a) his original agreement contains a written addendum

specifically identifying those practices, and (b) McHugh and Kumar’s email correspondence

specifically references this business. Likewise, when McHugh proposed to Kumar that he become

a W-2 employee, McHugh wrote in email correspondence between himself and Kumar alone that

one of the details of the proposed position would include that Kumar “keep all business and

revenues flowing from current book of business (approx 30k per month).” (Kumar-

email_00038592). Notably, McHugh testified that this sentence referenced the commissions

Kumar was receiving as an independent contractor (PM 138:2-8).

        Finally, the evidence demonstrates that it was McHugh who made the decision to hire

Kumar originally in 2010, as well as convert Kumar from an independent contractor to employee.

First, the email correspondence noted above negotiating Kumar’s employment as both an

independent contractor and employee was solely between McHugh and Kumar, and includes job

proposals by McHugh. (Ex. 57, 58). Further, Kumar testified that he only spoke to two people at




23
  Shah did not find out until Kumar became a PLCS employee and moved to Charlotte, and only
did so because the location that he sent checks changed based on Kumar’s move. (YS 73:9-76:7).


                                              28
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 28 of 36
PCLS—McHugh and Sowinski—before he initially became an independent contractor. (MK

26:16-22). As Sowinski testified that he did not have any role in bringing Kumar into PCLS as

either an independent contractor or employee (outside of working to develop Kumar’s employment

agreement when he transitioned from an independent contractor in 2013) (MS 51:24-58:23; 61:24-

62:25), this leaves only McHugh as the person involved on PCLS’ side. Further, while McHugh

mentions that others were tangentially involved in Kumar’s hiring, he describes his role in Kumar’s

hiring as, among other things, “confirming with all the other individuals if they would concur”—

i.e., concur with McHugh’s decision to hire Kumar. (PM 124:7-15).24 Finally, Phil McHugh

signed Kumar’s 2013 employment agreement on behalf of PCLS. (Ex. 56, p.10).

               3.      Kumar’s compensation agreements violated the AKS.

        The independent contractor and employment agreements with Kumar that McHugh

arranged, and the commissions paid to Kumar for referrals from Shah and Masimore, violated the

AKS. See MedPricer.com, Inc. v. Becton, Dixon and Co., 240 F. Supp. 3d 263, 271 (D. Conn.

2017) (“Courts have held that percentage-based compensation arrangements violate the AKS.”);

Zimmer Inc. v. Nu-Med Medical Inc., 54 F. Supp. 2d 850 (N.D. Ind. 1999) (agreement that called

for independent contractor to receive a percentage of medical product sales violated the AKS).

        Further, McHugh is not insulated from liability merely by virtue of the fact that Kumar was

not the physician sending in the samples, as the AKS also prohibits payments to laypersons who

have the ability to influence or direct referrals. See U.S. v. Vernon, 723 F.3d 1234, 1254 (11th Cir.

2013) (“[Defendant] argues that because [the kickback recipient] is not a physician, she could not




24
   McHugh testified that the “entire team” involved in Kumar’s hiring potentially included
McHugh, Sowinski, Wiegal, Smith, John Grove, and Sandy Weaver. (PM 123:3-7; 124:16-22).
Even if true, another PCLS employee’s mere involvement in Kumar’s hiring does not equate to
that employee being a decision maker. (JG 97:14-20, PM 123:8-10, 123:11-14, JW 14:4-24).


                                                 29
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 29 of 36
‘refer’ patients to Medfusion within the meaning of subsection (b)(2)(A) of § 1320a–7b. This

argument wholly fails because the plain language of the statute is not limited to payments to

physicians who prescribe medication. Rather, it speaks broadly to ‘whoever knowingly and

willfully . . . pays any remuneration” to “any person to induce such person . . . to refer an

individual’ to Medfusion for an item or service paid by Medicaid.”) (emphasis in original).

       The Seventh Circuit’s decision in United States v. Polin, 194 F.3d 863 (7th Cir. 1999) is

particularly instructive here. There, the court affirmed AKS convictions of two defendants who

were employees of a pacemaker monitoring service that made payments—based on the number of

patients referred to the defendants’ employer—to an independent sales representative for the

services. Id. at 864–65, 867. The evidence showed that the sales representative was responsible for

selecting an outside monitoring service such as defendants’ company once a physician determined

that such services were necessary and that although “the physician had the right to refuse any

[monitoring] service he chose, . . . [the sales representative] had never been overruled by a

physician during his fourteen year career.” Id. at 865. Ultimately, the Seventh Circuit concluded

that it was a “classic case of an illegal kickback prohibited by 42 U.S.C. § 1320a–7b(b)(2)(A). In

exchange for directing Medicare patients to [the defendant company], [defendants] were willing,

and did, pay [the sales representatives] money.” Id. at 867.

       The same classic kickback case is found here: McHugh arranged for Kumar to be paid

money in exchange for Kumar directing the UDTs of Masimore and Shah’s Medicare patients to

PCLS through his position and influence as the physicians’ practice manager. See also U.S. v.

Shoemaker, 746 F.3d 614, 629 (5th Cir. 2014) (“Moreover, sufficient evidence established that the

payments to Chandler aimed to induce him to ‘recommend’ Garner's company. 42 U.S.C. § 1320a–

7b(b)(2)(B). That is, in paying Chandler, Garner was not asking for a brochure bearing his




                                                30
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 30 of 36
company’s name to be distributed to TLMC staff; rather, enough evidence showed that he wanted

Chandler to exploit his personal access to TLMC executives, including Shoemaker, and to ensure

that TLMC favored Garner’s company when it chose nursing services. This conduct is an

archetypal example of the undue influence prohibited by the statute.”) (emphasis added).

       Importantly, no safe harbor for Kumar’s employment agreements exists. For example, the

personal services and management contracts safe harbor, or, “bona fide employee” exception, is

established if seven standards are met. 42 C.F.R. § 1001.952(d). McHugh’s arrangement of

Kumar’s compensation—first, for services performed as a 1099 Channel Partner through his

entity, MK Land Holdings, LLC and then later as a W2 employee—are not excepted from the AKS

because Kumar’s compensation, under both scenarios, took into account the volume or value of

referrals, payable to Medicare, generated between the parties. Id. at § 1001.952(d)(5) (personal

services contracts must not be based on the “volume or value of any referrals”); Nursing Home

Consultants, Inc. v. Quantum Health Services, Inc., 926 F. Supp. 835, 844 (E.D. Ark. 1996), aff’d,

112 F.3d 513 (8th Cir. 1997) (agreement tied to sales volume not saved by safe harbor).

       D.      Further evidence of McHugh’s intent and knowing and willful participation

       McHugh’s conduct—particularly the concealment of certain transactions from PCLS—is

evidence of his knowing and willful violation of the AKS. As an initial matter, McHugh was aware

of the AKS and its implications for health care providers that bill Medicare—on three separate

occasions from 2009 to 2011, he signed the Certification Section of § 15 of PCLS’ Medicare

Enrollment Application (CMS Form-885B), indicating he understood that the laboratory was

required to comply with Medicare laws, regulations and program instructions, including the AKS.

(Ex. 59, 60, 61).




                                               31
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 31 of 36
         Kumar and McHugh took affirmative steps to conceal their activities from PCLS. For

example: (1) Kumar paid Nickels by checks drawn from the MK Land Holdings account (not

PCLS’); (2) Kumar sought reimbursement for Nickels’ expenses from McHugh, personally (not

PCLS’); (3) McHugh reimbursed Kumar from his personal account—not an account of PCLS—

and if McHugh actually believed the payments to or on behalf of Nickels were “compliant,” there

would be no reason to use Kumar and MK Land Holdings as the conduit for payment; (4) Kumar

made the down payment on the Johnson analyzer from his company’s account (not PCLS’); (5)

McHugh and Kumar communicated about the Jayachandran loan using their @silentstorm email

accounts—not their PCLS email accounts (Ex. 45); and (6) Kumar did not disclose his involvement

with the Indiana practices before he entered into the independent contractor agreement (MK 51:17-

52:3).

         Additionally, multiple PCLS c-suite officers and employees were deposed and testified that

they had no knowledge of the kickbacks until after they were offered or made. (MS 46:23-48:18,

49:11-17, 50:12-51:23, 59:20-25, 60:21-61:1, 75:3-5; AC 48:19-49:2, 49:22-24, 57:22-58:11,

64:1-20; JW 52:12-19, 56:10-24, 61:9-22; 68:20-23; MR 61:1-63:4). PCLS had, in fact, a

compliance department and written policies or procedures related to the AKS (Ex. 62), and put on

compliance and regulatory training for its sales force and Board of Directors, including trainings

on the AKS (MS 20:13-25; AC 26:4-27:9). However, despite the fact that McHugh was aware of

and had access to PCLS’ compliance department, and could have obtained guidance and counsel

as to these arrangements, he chose not to (thereby concealing his conduct from PCLS) (PM 66:11-

24). See U.S. v. Lusk, 2017 WL 508589 (S.D. WVa. Feb. 7, 2017) (concealment of fraud probative

of wrongful intent). Finally, “evidence of financial gain is particularly probative in a [health care]

fraud case to establish the defendant’s intent to defraud.” U.S. v. Bajoghli, 785 F.3d 957, 966-67




                                                 32
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 32 of 36
(4th Cir. 2015) (citing U.S. v. Beverly, 284 F. App’x 36, 40 (4th Cir. 2008); accord U.S. v. Davis,

490 F.3d 541, 549 (6th Cir. 2007); see also U.S. v. Dearing, 504 F.3d 897, 901 (9th Cir. 2007)

(discussing evidence from which a fact-finder could infer willful intent to defraud); U.S. v.

Wheeler, 889 F. Supp. 2d 64, 68 (D.D.C. 2012) (reiterating Davis holding in context of § 1347

health care fraud prosecution). From approximately 2011 through 2013, PCLS had close to $100

million in profit and tax distributions among the four owners (AC 41:21-42:14), and from 2011

through 2015, McHugh received at least $27.5 million in distributions from PCLS (PM 42:5-

48:11).

III.      MCHUGH’S AKS VIOLATIONS GIVE RISE TO FCA LIABILITY.
          The United States is entitled to summary judgment under the FCA because, as a matter of

law, McHugh’s violations of the AKS also constitute violations of the FCA. Four elements must

be established to prevail under the FCA: (1) Defendant submitted or caused to be submitted claims

for payment to the federal Government; (2) the claims were false or fraudulent; (3) Defendant

acted knowingly; and (4) the falsity or fraud was material to the Government’s payment decision.

31 U.S.C. 3729(a)(1)(A); U.S. ex rel. Badr v. Triple Canopy, Inc., 775 F.3d 628, 634 (4th Cir.

2015) (vacated and remanded on other grounds).

          As to the first element, McHugh caused claims related to the three kickback schemes to be

submitted for payment to the federal government. It is undisputed that PCLS submitted claims for

reimbursement25 to the Medicare Program for UDTs performed on beneficiary samples. That

PCLS as a company was the one to actually submit the claim does not insulate McHugh. Rather,

“[t]he FCA places liability not only on persons who cause false claims to be submitted . . . but also

on those who cause the claims . . . to be false in the first place.” Mason v. Medline Indus., Inc., 731


25
  A “claim” is statutorily defined as a “request or demand, whether under a contract or otherwise,
for money or property.” 31 U.S.C. 3729(b)(2).


                                                  33
     Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 33 of 36
F.Supp.2d 730, 738 (N.D. Ill. 2010) (further noting “[t]he wealth of case law supports the

proposition that the FCA reaches claims that are rendered false by one party, but submitted to the

government by another.”) (collecting authorities); see also U.S. ex rel. Hutcheson v. Blackstone

Med., Inc., 647 F.3d 377, 390 (1st Cir. 2011) (“We have made clear that unlawful acts by non-

submitting entities may give rise to a false or fraudulent claim even if the claim is submitted by an

innocent party”).

       As to the second element, “[a]n AKS violation resulting in a federal health care payment

automatically constitutes a false claim under FCA.” U.S. ex rel. Hartnett v. Physicians Choice

Laboratory Services, LLC, 2020 WL 571322, at *3 (W.D.N.C. Feb. 5, 2020) (Bell, J.) (citations

omitted); see also U.S. ex rel. Lutz v. Berkeley Heartlab, Inc., 225 F. Supp. 3d 487, 498 (D.S.C.

2016) (collecting cases). Likewise, the fourth element is met as a matter of law. See Berkeley

Heartlab, Inc., 2017 WL 6015574 (D.S.C. Dec. 4, 2017) (“AKS violations are per se material.”);

U.S. ex rel. Goodman v. Arriva Medical, LLC, 2020 WL 3840446 (M.D. Tn. July 8, 2020)

(discussing materiality post-Escobar and in the AKS context). As to the third element, “[s]cienter

under the FCA encompasses actual knowledge, deliberate indifference, and reckless disregard, but

does not require proof of specific intent to defraud.” Triple Canopy, Inc., 775 F.3d 628, 634 (4th

Cir. 2015) (vacated and remanded on other grounds) (citing 31 U.S.C. § 3729(b)(1)). It is well-

established that if a party has the requisite intent to induce and, as a result, violate the AKS, and

causes the submission of claims for payment to Medicare, then that person also violates the FCA.

See U.S. ex rel. McNutt v. Haleyville Med. Supplies, 423 F.3d 1256, 1259 (11th Cir. 2005).

       The evidence supporting the third element is discussed in the preceding sections with

regard to McHugh’s AKS violations, and demonstrates, at the very least, McHugh’s failure to

make reasonable efforts to ensure that his “financial arrangements” with Nickels, Johnson, Florete,




                                                 34
   Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 34 of 36
Jayachandran and Kumar complied with the AKS before PCLS filed claims with Medicare for

reimbursement for tests ordered by or at the direction of those individuals, demonstrates reckless

disregard. See Heckler v. Cmt. Health Srvs. of Crawford, 467 U.S. 51, 64 (1984) (“As a participant

in the Medicare program, respondent had a duty to familiarize itself with the legal requirements.”).

IV.      DAMAGES

         The False Claims Act provides for treble damages plus a per-claim penalty. See U.S. v.

Rogan, 517 F.3d 449, 453 (7th Cir. 2008) (citing 31 U.S.C. § 3729(a)); U.S. ex rel. Drakeford v.

Tuomey Healthcare System, Inc., 675 F.3d 394, 397 (4th Cir. 2012). The United States’ single

damages consist of the claims submitted to Medicare that are tainted by a kickback, and thus false

in their entirety. See United States v. Rogan, 459 F. Supp. 2d 692, 726-27 (N.D. Ill. 2006), aff’d,

517 F.3d 449 (7th Cir. 2008). (finding that United States’ damages are the value of the claims

submitted tainted by kickbacks and were established by “competent evidence introduced by the

Government, including the business records of CMS that reasonably fixed those amounts paid by

the Government for services”). Here, the United States’ retained expert, Eric Hanes, has analyzed

the claims data and calculated the single damages based on McHugh’s kickback schemes to total

$3,932,268 and involve 5940 separate claims. (Ex.18, p.7, 18).

         The United States is also entitled to civil penalties in the range of $5,500 to $11,000, which

are calculated on a per-claim basis. See 31 U.S.C. § 3729(a); U.S. ex rel. Drakeford v. Tuomey

Healthcare System, Inc., 675 F.3d 394, 397 (4th Cir. 2012); see also Mikes v. Straus, 274 F.3d

687, 695 (2d Cir. 2001) (“Each submission of the [CMS] – 1500 form . . . qualifies as a claim

made to the United States” for purposes of calculating penalties); Krizek, 111 F.3d at 940 (accord).

The United States respectfully requests that, upon a finding of liability, the Court treble any single

damages found and impose penalties per claim in the statutory range as appropriate.




                                                  35
      Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 35 of 36
                                       ***
   The Court should grant the United States’ Motion for Partial Summary Judgment.


   Respectfully submitted this 8th day of December, 2020.

                                       R. ANDREW MURRAY
                                       UNITED STATES ATTORNEY

                                       /s Katherine T. Armstrong
                                       KATHERINE T. ARMSTRONG
                                       NC Bar No. 36305

                                       /s J. Seth Johnson___________
                                       J. SETH JOHNSON
                                       NC Bar No. 53217

                                       /s William T. Stetzer
                                       WILLIAM T. STETZER
                                       NC Bar No. 26983

                                       ASSISTANT UNITED STATES ATTORNEYS
                                       Suite 1650, Carillon Building
                                       227 West Trade Street
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 344-6222
                                       Email: Katherine.Armstrong@usdoj.gov
                                       Email: Seth.Johnson@usdoj.gov
                                       Email: William.Stetzer@usdoj.gov




                                         36
Case 3:17-cv-00037-KDB-DCK Document 129-1 Filed 12/08/20 Page 36 of 36
